Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 1 of 25




                    Exhibit A
             Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 2 of 25


                                           Case No. 1:20-cv-00667

                                 Index to the Administrative Record
Bates No.       Date           Author(s)                                Subject/Description


                                               Regulations.gov, Comment on the National Oceanic and Atmospheric
                                               Administration (NOAA) Proposed Rule: Proposed Rule:
   0000001                                     Fisheries off West Coast States; Highly Migratory
                                               Fisheries; California Drift Gillnet Fishery; Protected
                                               Species Hard Caps for the California/Oregon Large-Mesh
             12/28/2016 Julie Anonymous        Drift Gillnet Fishery NOAA-NMFS-2016-0123-0004
                                               Letter to Dorothy Lowman, PFMC, Eileen Sobeck, NOAA Fisheries
                                               and William Stelle, NMFS RE: Agenda Item G.2 Swordfish
   0000002
                                               Management and Monitoring Plan Hardcaps
             08/14/2015 Oceana                 NOAA-NMFS-2016-0123-0012letterwithsignatures
                                               Letter regarding; Proposed Rule: Fisheries off West Coast States;
                                               Highly Migratory Fisheries; California Drift Gillnet Fishery; Protected
0000003-
                                               Species Hard Caps for the California/Oregon Large-Mesh Drift
0000004
                                               Gillnet Fishery NOAA-NMFS-2016-0123-0005
              11/2016   Aspen Stewart

                                            Regulations.gov, Comment on the National Oceanic and Atmospheric
                                            Administration (NOAA) Proposed Rule: Proposed Rule:
0000005-
                                            Fisheries off West Coast States; Highly Migratory
0000006
                                            Fisheries; California Drift Gillnet Fishery; Protected
                                            Species Hard Caps for the California/Oregon Large-Mesh
           11/22/2016 Michelle Jones        Drift Gillnet Fishery NOAA-NMFS-2016-0123-0007
                                            Letter to Lyle Enriquez, NMFS Subject: Increase Observer Coverage
                                            of California’s Deadly Drift Gillnet Fishery -Proposed Rule: Fisheries
0000007-                                    off West Coast States; Highly Migratory Fisheries; California Drift
0000008                                     Gillnet Fishery; Protected Species Hard Caps for the
                                            California/Oregon Large-Mesh Drift Gillnet Fishery (Docket ID:
           11/28/2016 Christopher Lish      NOAA-NMFS-2016-0123-0001) NOAA-NMFS-2016-0123-0009
                                            Letter to Barry Thom, NMFS Re: NOAA-NMFS-2016-0123
   0000009
                      Michelle Waters       NOAA-NMFS-2016-0123-0010
                      Paul Shively, The Pew Letter to Barry Thom, NMFS Re: NOAA-NMFS-2016-0123;
0000010-              Charitable Trusts and Protected Species Hard Caps for the California/Oregon Large-
0000018               Andrea Treece,        Mesh Drift Gillet (DGN) Fishery
           12/22/2016 Earthjustice          NOAA-NMFS-2016-0123-0011

                                               Regulations.gov, Comment on the National Oceanic and Atmospheric
                                               Administration (NOAA) Proposed Rule: Proposed Rule:
                                               Fisheries off West Coast States; Highly Migratory
   0000019
                                               Fisheries; California Drift Gillnet Fishery; Protected
                                               Species Hard Caps for the California/Oregon Large-Mesh
                        Ben Enticknap,         Drift Gillnet Fishery
             12/23/2016 Oceana                 NOAA-NMFS-2016-0123-0012
            Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 3 of 25



                       Carlito Turner, Oceana
                       Research Associate
                       Geoff Shester, Ph.D.,
0000020-               Oceana California
0000040                Campaign Director
                       Ben Enticknap,
                       Oceana Pacific
                       Campaign Manager         Attachment: Providing Domestically Caught U.S. West Coast
                       and Senior               Swordfish
            11/04/2015 ScientistOceana          NOAA-NMFS-2016-0123-0012
                       Ben Enticknap and        Letter to Barry Thom and Lyle Enriquez, NMFS Re: Drift Gillnet
0000041-
                       Geoffrey Shester,        Hard Caps (NOAA-NMFS-2016-0123)
0000061
            12/22/2016 Oceana                   NOAA-NMFS-2016-0123-0012comment
0000062-                                        Letter to PFMC and NMFS with signatures NOAA-NMFS-2016-0123-
0000772     08/14/2015 Oceana                   0012letterwithsignatures

                                                Regulation.gov, Comment on the National Oceanic and Atmospheric
                                                Administration (NOAA) Proposed Rule: Proposed Rule:
                                                Fisheries off West Coast States; Highly Migratory
  0000773
                                                Fisheries; California Drift Gillnet Fishery; Protected
                                                Species Hard Caps for the California/Oregon Large-Mesh
                                                Drift Gillnet Fishery
            12/27/2016   Lance Morgan           NOAA-NMFS-2016-0123-0013
0000774-                                        Comments and Signatures
0001402                  Sarah Hameed, et al. NOAA-NMFS-2016-0123-0013 signatures
                                                Letter to Barry Thom,NMFS West Coast Region, Re: NOAA-NMFS-
0001403-                                        2016-0123; Protected Species Hard Caps for the California/Oregon
0001404                  Jason Schratwieser,    Large-Mesh Drift Gillet (DGN) Fishery
            12/27/2016   IGFA                   NOAA-NMFS-2016-0123-0014
                                                Letter to Lyle Enriquez, NMFS West Coast Region, Re: Comments re
  0001405                Ashley Remillard,      Proposed Rule—NOAA-NMFS-2016-0123
            12/27/2016   Nossaman LLP           NOAA-NMFS-2016-0123-0015
                                                Letter to Barry Thom, NMFS, RE: Proposed Rule and Draft
0001459-                                        Environmental Assessment for Protected Species Hard Caps for the
0001463                  Theresa Labriola, Wild California/Oregon Large-Mesh Drift Gillnet Fishery
            12/28/2016   Oceans                 NOAA-NMFS-2016-0123-0016
                         Steve Scheiblauer
                                                Regulations.gov, Comment on the National Oceanic and Atmospheric
                                                Administration (NOAA) Proposed Rule: Proposed Rule:
                                                Fisheries off West Coast States; Highly Migratory
  0001464
                                                Fisheries; California Drift Gillnet Fishery; Protected
                                                Species Hard Caps for the California/Oregon Large-Mesh
                                                Drift Gillnet Fishery
            12/28/2016                          NOAA-NMFS-2016-0123-0017
                                                Letter to Lyle Enriquez in response to proposed rule (NOAA-NMFS-
                                                2016-0123) with comments on proposed hard caps for the
0001465-
                                                swordfish/thresher shark large mesh drift gillnet fishery in the West
0001466
                         Marci Yaremko,         Coast Exclusive Economic Zone.
            12/28/2016   CDFW                   NOAA-NMFS-2016-0123-0018
             Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 4 of 25



                                                Regulations.gov, Comment on the National Oceanic and Atmospheric
                                                Administration (NOAA) Proposed Rule: Proposed Rule:
0001467-                                        Fisheries off West Coast States; Highly Migratory
0001468                                         Fisheries; California Drift Gillnet Fishery; Protected
                                                Species Hard Caps for the California/Oregon Large-Mesh
                                                Drift Gillnet Fishery
             12/28/2016 Kimberly Selkoe         NOAA-NMFS-2016-0123-0019
                                                Letter from over 10,000 signers collected by Turtle Island Restoration
                                                Network to NMFS regarding rule (NOAA-NMFS-2016-0123;
0001469-
                                                Protected Species Hard Caps for the California/Oregon Large-Mesh
0002531
                        Turtle Island           Drift Gillnet Fishery)
             12/28/2016 Restoration Network     NOAA-NMFS-2016-0123-0020
                        Catherine Kilduff,
                        CBD, Cassie          Letter to Lyle Enriquez RE: NOAA-NMFS-2016-0123; Protected
0002532-
                        Burdyshaw, TIRN,     Species Hard Caps for the California/Oregon
0002535
                        Joshua Hanthorn,     Large-Mesh Drift Gillnet Fishery
             12/28/2016 Defenders of WildlifeNOAA-NMFS-2016-0123-0021
                                             Letter to Lyle Enriquez, NMFS, Re: Review of the National Marine
                      Rebecca J. Lent,       Fisheries Service's proposed rule (81 Fed. Reg. 70660) and associated
0002536-
                      Ph.D.,                 Draft Environmental Assessment developed by the Pacific Fishery
0002545
                      Marine Mammal          Management Council.
           12/28/2016 Commission             NOAA-NMFS-2016-0123-0022
                      Rebecca J. Lent,       Letter to Eileen Sobeck, NMFS re: Proposal from the Pacific Fishery
0002546-              Ph.D.,                 Management Council to address marine mammal bycatch in the
0002547               Marine Mammal          California thresher shark/swordfish drift gillnet fishery.
           06/25/2015 Commission             NOAA-NMFS-2016-0123-0022 Attachment
                                             Letter to Lyle Enriquez, NMFS West Coast Region Re: Comments re:
   0002548            R. Logan Kock,   Santa Proposed Rule - NOAA-NMFS-2016-0123
           12/28/2016 Monica Seafood         NOAA-NMFS-2016-0123-0023

                                                Regulations.gov, Comment on the National Oceanic and Atmospheric
                                                Administration (NOAA) Proposed Rule: Proposed Rule:
                                                Fisheries off West Coast States; Highly Migratory
   0002549
                                                Fisheries; California Drift Gillnet Fishery; Protected
                                                Species Hard Caps for the California/Oregon Large-Mesh
                                                Drift Gillnet Fishery
             12/29/2016 Donald Krebs            NOAA-NMFS-2016-0123-0024

                                              Letter to Barry Thom, NOAA Fisheries West Coast Region C/O Lyle
0002550-
                                              Enriquez Re: (NOAA-NMFS-2016-0123) Protected Species Hard
0002854
                        Bobby Hayden, The     Caps for the California/Oregon Large-Mes Drift Gillnett Fishery
             12/28/2016 PEW Charitable Trusts NOAA-NMFS-2016-0123-0025
                        Tomoharu
                        Eguchi,Jeffrey A.
0002855-
                        Seminoff,
0002863
                        Robin A. LeRoux, et Abundance and survival rates of green turtles in an urban
                2010    al.                   environment: coexistence of humans and an endangered species
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 5 of 25


                                           NATIONAL MARINE FISHERIES SERVICE INSTRUCTION 02-
                                           238-01 , JANUARY 27, 2012, Protected Resources Management
0002864-                                   Process for Distinguishing Serious from Non-Serious Injury of Marine
0002905                                    Mammals, Guidelines for Distinguishing Serious from Non-Serious
                                           Injury of Marine Mammals Pursuant to the Marine Mammal
             2012   Jim Lecky, NMFS        Protection Act
0002906-            Nathan J. Mantua,      A Pacific Interdecadal Climate Oscillation with Impacts on Salmon
0002916      1997   Steven R. Hare, et al. Production
0002917-                                   Handbook of North American Birds, Volume 1, Loons Through
0002919      1962   Ralph S. Palmer        Flamingos
0002920-            Tim Smith, Michael     Utility of Cetacean and Seabird Sighting Surveys Conducted During
0002961      1988   Payne, et al.          Fishery Surveys
0002962-            James V. Carretta and October 2006, Marine Mammal Bycatch and Estimated Mortality in
0002977      2005   Lyle Enriguez          California Commercial Fisheris During 2005
0002978-            Jacquelynne King       Report of the Study Group on Fisheries and Ecosystem Responses to
0003146      2005                          Recent Regime Shifts
0003147-                                   Nesting beach management in Japan to conserve eggs and pre-
0003154      2008   Yoshimasa Matsuzawa emergent hatchlings of the north Pacific loggerhead sea turtle
0003155-                                   Nesting beach management in Japan to conserve eggs and pre-
0003167      2010   Yoshimasa Matsuzawa emergent hatchlings of the north Pacific loggerhead sea turtle

                    Loggerhead Biological
0003168-            Review Team, Therese
0003397             A. Conant, Peter H.   LOGGERHEAD SEA TURTLE (CARETTA CARETTA) 2009
                    Dutton, Tomoharu      STATUS REVIEW UNDER THE U.S. ENDANGERED SPECIES
             2009   Eguchi, et al.        ACT August 2009
                                          Status of the U.S.West Coast Fisheries for Highly Migratory Species
0003398-
                    Pacific Fishery       Through 2014, Stock Assessment and Fishery Evaluation, January
0003467
             2015   Management Council 2016
0003468-            Simon Kin-Fung Chan, A Comprehensive Overview of the Population and Conservation
0003482      2007   et al.                Status of Sea Turtles in China
                                          Annex 12: INDICATOR-BASED ANALYSIS OF THE STATUS
0003483-                                  OF SHORTFIN MAKO SHARK IN THE NORTH PACIFIC
0003515             ISC Shark Working     OCEAN REPORT OF THE SHARK WORKING GROUP, July 15-
             2015   Group.                20, 2015, Kona, Hawaii

0003516-            The Core Writing
0003627             team: Lenny Bernstein, Climate Change 2007 Synthesis Report, A Report of th
             2007   Peter Bosch, et.al     Intergovernmental Panel on Climae Change
0003628-            Colin j. Limpus and
0003767      2008   Jeffrey D. Miller      Australian Hawksbill Turtle Population Dynamics Project
0003768-
0003780      1999   Jay Barlow             Trackline detection probability for long-diving whales
0003781-            Jay Barlow and Karin   Abundance and population density of cetaceans in the California
0003798      2007   A. Forney              Current ecosystem
                    Tim R. Baumgartner,    RECONSTRUCTION OF THE HISTORY OF PACIFIC SARDINE
0003799-            Andy Soutar, and       AND NORTHERN ANCHOVY POPULATIONS OVER THE PAST
0003815             Vincente Ferreira-     TWO MILLENNIA FROM SEDIMENTS OF THE SANTA
             1992   Bartrina               BARBARA BASIN, CALIFORNIA
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 6 of 25


                                             Beach Use, Internesting Movement, and Migration of Leatherback
0003816-
                    Scott R. Benson, Karol   Turtles, Dermochelys coriacea, Nesting on the North Coast of Papua
0003824
             2007   M. Kisokau, et al.       New Guinea
                    Scott R. Benson,
0003825-
                    Tomoharu Eguchi, et      Large-scale movements and high-use areas of
0003851
             2011   al.                      western Pacific leatherback turtles, Dermochelys coriacea

0003852-
                    Donald G. Calkins and    Population Assessment, Ecology, and Trophic Relationships of Stellar
0003951
             1982   Kenneth W. Pitcher       Sea Lions in the Gulf of Alaska
0003952-            James V. Carretta and    Preliminary estimates of marine mammal mortality and biological
0003971      2004   Susan J. Chivers         sampling of cetaceans in California gillnet fisheries for 2003.
                                             Abundance of Southern California coastal bottlenose dolphins
0003972-
                    James Carretta and       estimated from tandem aerial surveys, Article in Marine Mammal
0003993
             2006   Jeffrey L. Laake         Science, August 2006

0003994-            Konstantin A. Karpov, FISH BULLETIN 176, The Marine Recreational Fishery In Northern
0004194             Douglas P. Albin,     and Central California A Historical Comparison (1958–86), Status of
             1995   Wade H. Van Buskirk Stocks (1980–86), and Effects of Changes In The California Current

0004195-
                    Pacific Fishery          Coastal Pelagic Species Fishery Management Plan ( Amendment 8 to
0004238
             1998   Management Council       the Northern Anchovy Fishery Management Plan) December 1998
                                             ESA Section 7 Consultation, Biological Assessment: Effects of the
0004239-
                    National Marine          U.S. West Coast Highly Migratory Species (HMS) Drift Gillnet
0004335
             2012   Fisheries Service        Fishery on ESA-Listed Species July 20,2012
                    Workshop Steering
                    Committee: Melissa S.    Differentiating Serious and Non-Serious Injury of Marine Mammals:
0004366-
                    Andersen (Chair),        Report of the Serious Injury Technical Workshop
0004443
                    Karin A. Forney,         10-13 September 2007, Seattle, Washington, NOAA Technical
             2008   Tim V. N. Cole, et al.   Memorandum NMFS-OPR-39 September 2008
                    Kimberly J. Dudzik,
0004444-
                    Karen M. Baker and       March 2006, Mark-Recapture Abundance Estimate of California
0004459
             2006   David W. Weller          Coastal Stock Bottlenose Dolphins: February 2004 to April 2005
0004460-                                     Ecosystem Observations for the Monterey Bay National Marine
0004487      2004                            Sanctuary 2004
                    Ryan W. Berger,          COMPARISON OF AERIAL PHOTOGRAPHIC AND LAND-
0004488-
                    Russell W. Bradley, et BASED SURVEYS OF NORTHERN FUR SEALS ON THE SOUTH
0004506
             2013   al.                      FARALLON ISLANDS, 1998-2013
0004507-            John E. Heyning and Contibutions in Science, Evidence for Two Species of Common
0004543      1994   William F. Perrin        Dolphins (Genus Delpinus) from the Eastern North Pacific
0004544-            Pacific Fishery          Fishery Management Plan and Environmental Impact Statement for
0005356      2003   Management Council U.S West Coast Fisheries for Highly Migratory Species
                    International Scientific
                    Committee for Tuna
0005357-
                    and Tuna-Like Species
0005496
                    in the North Pacific     2016 Pacific Bluefin Tuna Stock Assessment1, REPORT OF THE
             2016   Ocean                    PACIFIC BLUEFIN TUNA WORKING GROUP
                    James V. Carretta,       REGRESSION TREE AND RATIO ESTIMATES OF MARINE
0005497-
                    Jeffrey E. Moore,        MAMMAL, SEA TURTLE, AND SEABIRD BYCATCH IN THE
0005585
             2017   Karin A. Forney          CALIFORNIA DRIFT GILLNET FISHERY: 1990-2015
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 7 of 25


0005586-            T. Todd Jones, Brian     Resource Requirements of the Pacific Leatherback Turtle
0005595      2012   L. Bostrom, et al.       Population
0005596-            K. Alsexandra Curtis,    Estimating Limit Reference Points for Western Pacific Leatherback
0005619      2015   et al.                   Turtles (Dermochelys coriacea) in the U.S. West Coast EEZ

0005620-            Konstantin A. Karpov, FISH BULLETIN 176, The Marine Recreational Fishery In Northern
0005792             Douglas P. Albin,     and Central California A Historical Comparison (1958–86), Status of
             1995   Wade H. Van Buskirk Stocks (1980–86), and Effects of Changes In The California Current
0005793-                                  Nesting beach management in Japan to conserve eggs and pre-
0005805      2010   Yoshimasa Matsuzawa emergent hatchlings of the north Pacific loggerhead sea turtle

0005806-                                     Journal of Applied Ecology, Bayesian state-space model of fin whale
0005816             Jeffrey E. Moore and     abundance trends from a 1991–2008 time series of line-transect
             2011   Jay P. Barlow            surveys in the California Current
0005817-            Jeffrey E. Moore and     Declining Abundance of Beaked Whales (Family Ziphiidae) in the
0005828      2013   Jay P. Barlow            California Current Large Marine Ecosystem
                                             Marine Turtle Newsletter 78:2-7, DISTANT FISHERIES
0005829-
                                             IMPLICATED IN THE LOSS OF THE WORLD'S LARGEST
0005833
             1997                            LEATHERBACK NESTING POPULATION

0005834-            Javier Alvarado-Díaz,
0005837             Carlos Delgado-Trejo     Marine Turtle Newsletter 92:4-7, Evaluation of the Black Turtle
             2001   and Ireri Suazo-Ortuño   Project in Michoacán, México
                    NOAA National
                    Marine Fisheries
0005838-            Service and Western   Final Programmatic Environmental Impact Statement Toward an
0006333             Pacific Regional      cosystem Approach for the Western Pacific Region: From Species-
                    Fishery Management    Based Fishery Management Plans to Place-Based Fishery Ecosystem
             2009   Council               Plans Septemer 24, 2009
0006334-                                  Estimating Sample Size Required to Monitor Marine Mammal
0006345      1989   Jay Barlow            Mortality in California Gill-Net Fisheries March 1989
0006346-                                  NMFS 2005 Biological Pinion on continued authroization of Hawaii-
0006532      2005   William L. Robinson based Pelagic, deep-set, tuna longline fishery October 4, 2005
0006533-                                  Letter to Mark Helvey, NMFS 2011 ESA Section 7 Consultation
0006614      2011   Chris Yates, NMFS     Biological Opinion for authorizaiton (SWR2011PRD00184)
                    Nancy A. Black, Alisa Killer Whales of California and Western Mexico: A Catalog of Photo-
0006615-
                    Schulman-Janiger, et Identified Individuals, September 1997, NOAA-TM-NMFS-SWFSC-
0006793
             1997   al.                   247

0006794-
                    James V. Carretta,      NOAA Techncial Memorandum NMFS, May 2005, U.S, Pacific
0007116
             2005   Karen A. Forney, et al. Marine Mammal Stock Assessments: 2004

                                            NOAA Technical Memorandum NMFS, June 2007, PRELIMINARY
0007117-
                                            ESTIMATES OF CETACEAN ABUNDANCE ALONG THE U.S.
0007152
                                            WEST COAST AND WITHIN FOUR NATIONAL MARINE
             2007   Karen A. Forney         SANCTUARIES DURING 2005, NOAA-TM-NMFS-SWFSC-406
                                            NOAA Technical Memorandum NMFS, March 2010, Cetacean
0007153-
                                            abundance in the California Current estimated from a 2008 ship-based
0007176
             2010   Jay Barlow              line-transect survey, NOAA-TM-NMFS-SWFSC-456
0007177-            James V. Carretta, Eric NOAA Techncial Memorandum NMFS, U.S. Pacific Marine Mammal
0007560      2013   M. Oleson, et al.       Stock Assessments: 2012, NOAA-TM-NMFS-SWFSC-504
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 8 of 25


0007561-            James V. Carretta, Eric NOAA Technical Memorandum NMFS, U,S, Pacific Marine Mammal
0007974      2014   M. Oleson, et al.       Stock Assessments, 2013, NOAA-TM-NMFS-SWFSC-532

0007975-            Jeffrey A. Seminoff,      NOAA Technical Memorandum NMFS, STATUS REVIEW OF THE
0008572             Camryn D. Allen,          GREEN TURTLE (CHELONIA MYDAS) UNDER THE
             2015   George H. Balazs et al.   ENDANGERED SPECIES ACT
0008573-            James V. Carretta, Eric   NOAA Technical Memorandum NMFS, U.S. Pacific Marine Mammal
0008998      2016   M. Oleson, et al.         Stock Assessments: 2015
0008999-            David B. Holts,           Pelagic shark ®sheries along the west coast of the
0009009      1998   Alfredo Julian, et al.    United States and Baja California, Mexico, Fisheries Research 39
0009010-            Allison L. Perry, Paula   Climate Change and Distribution
0009014      2005   J. Low, et al.            Shifts in Marine Fishes
                    R. A. Phillips, M. K.
0009015-
                    Petersen,K.               Diet of the northern fulmar Fulmarus glacialis:
0009026
             1999   Lilliendahl, et al.       reliance on commercial ®sheries?
                    Kenneth W. Pitcher,       Abundance and distribution of
0009027-
                    Peter F. Olesiuk,         the eastern North Pacific Steller sea lion
0009040
             2007   Robin F. Brown, et al.    (Eumetopias jubatus) population
                    Pacific Offshore
0009041-            Cetacean Take
0009045             Reduction Team
             2001   (TRT)                     Year 2001 Recommendations Report, May 8-10,2001
                                              Nesting of the Leatherback Turtle, Dermochelys coriacea in Pacific
0009046-
                                              Mexico, with a New
0009053
             1982   Peter C. H. Pritchard     Estimate of the World Population Status
                                              Proposed regime to Govern Interaction Between Marine Mammals
0009054-
                    National Marine           and Commericial Fishing Operations, Draft Legislative
0009776
             1991   Fisheries Service         Environmental Impact Statement
                                              PSRG-2013-13, UPDATED ABUNDANCE ESTIMATES OF BLUE
0009777-                                      AND HUMPBACK WHALES OFF THE US WEST COAST
0009783                                       INCORPORATING PHOTO-IDENTIFICATIONS
             2013   John Calambokidis         FROM 2010 AND 2011
                    John Calambokidis,        Photographic identification of humpback and blue whales off the US
0009784-
                    Erin Falcone, Annie       West Coast: Results and updated abundance estimates from 2008 field
0009801
             2009   Douglas, et al            season
                    Tammi L. Richardson,
0009802-
                    George A. Jackson, et     Carbon fluxes through foodwebs of the eastern equatorial
0009831
             2004   al                        Pacific: an inverse approach
                    Julie M. Roessig,
0009832-            Christa M. Woodley,
0009856             Joseph J. Cech, Jr.& Effects of global climate change on marine and estuarine fishes and
             2005   Lara J. Hansen       fisheries
0009857-            Patricia Rosel, A.E. Genetic-analysis of sympatric morphotypes of common dolphins
0009866      1994   Dizon, J.E. Heyning  (Genus Delphinus)
0009867-                                 DOCUMENT SAC-07-05c, STATUS OF SKIPJACK TUNA IN THE
0009879      2015   Mark N. Maunder      EASTERN PACIFIC OCEAN IN 2015
0009880-            Jeffrey A. Seminoff  Sea Turtles of the Eastern Pacific Advances in Research and
0009906      2012   and Bryan P. Wallace Conservation
0009907-                                 PINNIPED SURVEYS ON WEST END ISLAND, FARALLON
0009921      2012   James R. Tietz       NATIONAL WILDLIFE REFUGE 2011, February 2012 (prbo)
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 9 of 25


0009922-
                      Jeffrey A. Seminoff    Home range of green turtles Chelonia mydas at a coastal foraging area
0009935
              2002    and Wallace J. Nichols in the Gulf of California, Mexico
0009936-                                     Persistent Leatherback Turtle Migrations Present Opportunities for
0009944    2008 - Dup Duplicate              Conservation
                      George L. Shillinger,
0009945-              Daniel M.
0009953               alacios,Helen Bailey, Persistent Leatherback Turtle Migrations Present Opportunities for
              2008    Steven J. Bograd et al Conservation
                                             California Bird Species of Special Concern 2006, A Ranked
0009954-
                      W. David Shuford and Assessment of Species, Subspecies, and Distinct Populations of Birds
0010032
              2008    Thomas Gardali         of Immediate Conservation Concern in California
                      John Calambokidis,
                      Erin A. Falcone,
0010033-              Terrance J. Quinn,
0010089               Alexander M. Burdin, SPLASH: Structure of Populations, Levels of Abundance and Status
                      Phillip J.             of Humpback Whales in the North Pacific
              2008    Clapham, et al         Final report for Contract AB133F-03-RP-00078; May 2008

0010090-
                       James R, Spotila,       Pacific leatherback trutles face extinction; Fisheries can help avert the
0010091
              2000     Richard D. Reina, et al alarming decline in population of these ancient reptiles.
                                               Re: Technical corrections to the percentage of femail leatherbacks lost
                                               to the population due to the Hawaii-based Shallow-set Longline
0010092-
                                               Fishery
0010259
                                               SSLL_2012_BiOp_1-30-2012-Final_Amended_5-29-13
              2013     Michael D. Tosatto
0010260-                                       A Limpet-Coralline Alga Association: Adaptations and Defenses
0010276       1982     Robert S. Steneck       Between a Selective Herbivore and its Prey
                       Ricardo F. Tapilatu,
0010277-
                       Peter H. Dutton,        Long-term decline of the western Pacific leatherback,
0010291
              2013     Manjula Tiwari, et al. Dermochelys coriacea: a globally important sea turtle population
0010292-                                       Status of common thresher sharks, Alopias vulpinus, along the west
0010490       2016     Steven L. H Teo et al coast of North America, Technical Report March 2016

0010665-               David B. Field, Tim R
0010736                Baumgartner, Vincente Chapter 4, CT Variability from scales in marine sediments and
              2009     Ferreira, et al       other historical records
0010750-               NMFS West Coast
0010767       2020     Region                References available upon request.

                                               Memorandum for Eileen Sobeck, NMFS Subject: Approval for an
0020001-                                       Extension to the Comment Period for the Proposed Rule to Establish
           11/09/2016 Barry Thom, NMFS
0020002                                        Protected Species Hard Caps for the California/Oregon Large-Mesh
                                               Drift Gillnet Fishery; RIN 0648-BG23- Decision Memorandum

                     Kathryn Kempton,
                     Office of General
  0020003 11/04/2016                           Certification of Attorney Review
                     Counsel, Southwest
                     Section
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 10 of 25


                                              Memorandum for Eileen Sobeck, NMFS Subject: Publication of a
0020004-                                      Proposed Rule to Establish Protected Species Hard Caps for the
            09/27/2016 Barry Thom, NMFS
0020008                                       California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-BG23-
                                              Decision Memorandum
                                              BILLING CODE 3510-22-P DEPARTMENT OF COMMERCE,
                                              National Oceanic and Atmospheric Administration, 50 CFR Part 660
                                              [Docket No. 160728670-6904-01] RIN 0648-BG23 Fisheries off West
0020009-
                        NMFS                  Coast States; Highly Migratory Fisheries; California Drift Gillnet
0020022
                                              Fishery; Protected Species Hard Caps for the California/Oregon Large-
                                              Mesh Drift Gillnet Fishery
                                              2. B._Proposed Rule_2016 Hard Caps_100616_FINAL
                                          BILLING CODE 3510-22-P
                                          DEPARTMENT OF COMMERCE National Oceanic and
                                          Atmospheric Administration, 50 CFR Part 660, RIN 0648-BG23-X
0020023-
                      NMFS                [Docket No.] Fisheries off West Coast States; Highly Migratory
0020036
                                          Fisheries; California Drift Gillnet Fishery; Protected Species Hard
                                          Caps for the California/Oregon Large-Mesh Drift Gillnet Fishery,
                                          Proposed Rule
                                          Subject: Proposed Regulations to Implement Pacific Fishery
                                          Management Council Recommendations Regarding the Use of
   0020037            Eileen Sobeck, NMFS Protected Species Hard Caps in the California/Oregon Large-Mesh
                                          Drift Gillnet Fishery; RIN 0648-BG23] -- CLEARANCE
                                          MEMORANDUM
                                          Memorandum for Darryl L. DePriest, SBA Subject: Request for
                                          Comments on an Initial Regulatory Flexibility Analysis for the
                                          Proposed Rule; Proposed Regulations to Implement Pacific Fishery
                      Alan RisenHoover,
   0200038                                Management Council Recommendations Regarding the Use of
                      NMFS SFD
                                          Protected Species Hard Caps in the California/Oregon Large-Mesh
                                          Drift Gillnet Fishery;
                                          RIN 0648-BG23
                      Kathryn Kempton,
                                          Certification of Attorney Review Subject: Proposed Rule to
                      Office of General
   0020039 09/27/2016                     Implement Hard Caps in the California/Oregon Large-Mesh Drift
                      Counsel, Southwest
                                          Gillnet Fishery
                      Section

                                              Regulatory Impact Review and Initial Regulatory Flexibility Analysis
                                              for the Protected Species Hard Caps for the California/Oregon
0020040-                                      Large-Mesh Drift Gillnet Fishery Proposed Rule, RIN 0648-BG23
            08/01/2016 NMFS
0020053                                       National Marine Fisheries Service, West Coast Region



0020054-                                      SECTION 515 PRE-DISSEMINATION REVIEW &
            08/29/2016 Heidi Taylor, NMFS
0020056                                       DOCUMENTATION FORM
                                              For Official Use Only-Pre-decisional Deliberative Information-Not
                                              for Public Release
0020057-
            09/27/2016 NOAA Fisheries         HIGH INTEREST ROLL OUT PLAN: Proposed Rule to Implement
0020060
                                              Protected Species Hard Caps in the California/Oregon Large-Mesh
                                              Drift Gillnet Fishery (0648-BG23)
                                              DRAFT ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020061-
            09/01/2016 NMFS                   Caps) for Protected Species in the California/Oregon Large-Mesh
0020150
                                              Drift Gillnet Fishery
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 11 of 25


                                          NMFS letter to Reviewer. Subject: Draft Environmental Assessment
   0020151 09/27/2016 Barry Thom, NMFS    for Strict Limits (Hard Caps) for Protected Species in the
                                          California/Oregon Large-Mesh Drift Gillnet Fishery.
                                          Memorandum for Chris W. Oliver, NMFS Subject: Publication of a
0020152-                                  Final Rule to Establish Protected Species Hard Caps for the
           01/29/2020 Barry Thom, NMFS
0020157                                   California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-BJ58 -
                                          Decision Memorandum
                                          Memorandum for John Luce, NOAA General Counsel, Final Rule to
                                          Implement Protected Species Hard Caps for the California/Oregon
   0020158            Chirs Oliver, NMFS
                                          Large-Mesh Drift Gillnet Fishery; RIN 0648-
                                          BJ58—TRANSMITTAL MEMORANDUM
                                          MEMORANDUM FOR: Asha Mathew. SUBJECT: Final Rule to
                                          Implement Protected Species Hard Caps for the California/Oregon
   0020159            Eileen Sobeck, NMFS
                                          Large-Mesh Drift Gillnet Fishery; RIN 0648-BJ58—TRANSMITTAL
                                          MEMORANDUM
                                          Finding of No Significant Impact for Strict Limits (Hard Caps) for
0020160-
           01/27/2020 NMFS                Protected Species in the California/Oregon Large-Mesh Drift Gillnet
0020164
                                          (DGN) Fishery
                                          FINAL ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020165-                                  Caps) for Protected Species in the California/Oregon Large-Mesh
           06/01/2017 NMFS
0020269                                   Drift Gillnet Fishery
                                          2.E. DGN Hard Caps Final Environmental Assessment_June 2017
                                          Final Regulatory Impact Review and Final Regulatory Flexibility
0020270-                                  Analysis for the Protected Species Hard Caps for the
           01/27/2020 NMFS
0020292                                   California/Oregon
                                          Large-Mesh Drift Gillnet Fishery Final Rule, RIN 0648-BJ58
0020293-
           01/27/2020 NMFS                Congressional Review of Department of Commerce Rulemakings
0020294
                                          Submission of Federal Rules Under the Congressional Review Act
0020295-
           01/01/2020                     (Note: duplicates removed, were accidentally Bates stamped)
0020296
                                          2.I. CRA Form_DGN Hard Caps Final Rule 2020-Senate
                                          High Interest Rollout Plan, Final Rule to Implement Protected Species
0020301-
           01/27/2020 NOAA Fisheries      Hard Caps in the California/Oregon Large-Mesh Drift Gillnet Fishery
0020305
                                          (0648-BJ58)
0020306-
           08/29/2016 Heidi Taylor, NMFS Section 515 Pre-Dissemination Review & Documentation Form
0020308
                                          BILLING CODE 3510-22-P, DEPARTMENT OF COMMERCE
                                          National Oceanic and Atmospheric Administration, 50 CFR Part 660,
                                          Docket No. 160728670-6904-01, RIN 0648-XF033-X, Fisheries off
0020309-
           10/13/2016 NMFS                West Coast States; Highly Migratory Fisheries; California Drift
0020311
                                          Gillnet Fishery; Protected Species Hard Caps for the
                                          California/Oregon Large-Mesh Drift Gillnet Fishery; Extension of
                                          Public Comment Period
                                          Memorandum for Sam D. Rauch, III, Subject: Notice of Disapproval
0020312-                                  of Recommendation to Establish Protected Species Hard Caps for the
           03/12/2017 Barry Thom, NMFS
0020314                                   California/Oregon Large-mesh Drift Gillnet Fishery; RIN 0648-BG23 -
                                          Issues Advisory
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 12 of 25


                                          FAQs: West Coast drift gillnet (DGN) fishery & protected species,
0020315-                                  Current measures minimizing marine mammal and sea turtle
           06/01/2017 NMFS
0020318                                   entanglements, and NOAA Fisheries’ withdrawal of a proposed
                                          rule for hard caps on interactions with protected species
0020319-                                  Letter to Herb Pollard, PFMC Subject: NMFS determination on the
           06/09/2017 Barry Thom, NMFS
0020323                                   PFMC proposed regulations
                                          Memorandum for William W. Stelle, Jr., NMFS. Subject:
                                          Determination on a NEP A analysis associated with Proposed Actions
0020324-              Bob Turner, NMFS
          8/11/015                        regarding Protected Species Hard Caps, Performance Metrics, and
0020329               SFD
                                          Monitoring Levels in the U.S.West Coast Large-Mesh Drift Gillnet
                                          Fishery- REQUEST FOR CONCURRENCE
                                          Draft Environmental Assessment for Strict Limits for Protected
   0020330 09/27/2016 Barry Thom, NMFS    Species in the California/Oregon Large-Mesh Drift Gillnet Fishery -
                                          Dear Reviewer
                                          Memorandum for Eileen Sobeck, NMFS Subject: Publication of a
0020331-                                  Proposed Rule to Establish Protected Species Hard Caps for the
           09/27/2016 Barry Thom, NMFS
0020335                                   California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-BG23-
                                          Decision Memorandum
0020336-                                  Regional Office Checklist, Regulatory Amendment Final Rule
           01/28/2020 Lyle Enriquez, NMFS
0020338                                   Decision Package
                       Rebecca J. Lent, Ph.D. Letter to Eileen Sobeck, NMFS, Subject: Proposal from PFMC to
0020339-
            06/25/2015 Marine Mammal          address marine mammal bycatch in the California thresher
0020340
                       Commission             shark/swordfish drift gillnet fishery.
0020341-                                     Letter to Rebecca J. Lent, Marine Mammal Commission, Subject:
            09/14/2015 Eileen Sobeck, NMFS
0020342                                      Pacific Fishery Management Council's proposed hard caps
                       Galen Tromble,
0020343-                                     Memo to Barry Thom, NMFS, Subject: Request for Response to
            09/09/2015 Domestic Fisheries
0020350                                      Control Correspondence # 15-045939
                       Division
0020351-                                     Letter to Ashley Remillard, Nossaman LLP, Subject: Hard caps for
            02/04/2016 Eileen Sobeck, NMFS
0020386                                      marine mammals and other protected species
                       Galen Tromble,
0020387-                                     Memo to Barry Thom, NMFS, Subject: Request for Response to
            12/15/2015 Domestic Fisheries
0020419                                      Control Correspondence # 15-047425
                       Division
0020420-
            03/02/2012 PFMC                  March 2012 Council Meeting Decision Summary Document
0020427
0020428-
            03/07/2013 PFMC                  March 2013 Councll Meeting Decision Summary Document
0020432
0020433-
            03/08/2014 PFMC                  March 2014 Council Meeting Decision Summary Document
0020438
0020439-
            03/08/2015 PFMC                  March 2015 Council Meeting Decision Summary Document
0020444
0020445-
            06/20/2014 PFMC                  June 2014 Council Meeting Decision Summary Document
0020450
0020451-
            06/12/2015 PFMC                  June 2015 Council Meeting Decision Summary Document
0020457
0020458-
            09/12/2014 PFMC                  September 2014 Council Meeting Decision Summary Document
0020464
0020465-
            11/14/2014 PFMC                  November 2014 Council Meeting Decision Summary Document,
0020472
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 13 of 25


                                           Agenda Item C.5.a, Supplemental CDFW Report 1, CALIFORNIA
                                           DEPARTMENT OF FISH AND WILDLIFE REPORT ON
  0020473 03/01/2019 CDFW
                                           WORKLOAD
                                           PLANNING
                                           Agenda Item G.7.a, Supplemental NMFS Presentation 1,
0020474-                                   Agenda Item G7 National Marine Fisheries Service (NMFS) Report
           06/01/2018 Heidi Taylor, NMFS
0020483                                    on Swordfish Management Project Planning and Review of Observer
                                           Coverage
                                           Agenda Item G.7.a, Supplemental NMFS Report 1, NATIONAL
0020484-                                   MARINE FISHERIES SERVICE (NMFS) REPORT ON
           06/01/2018 NMFS
0020503                                    SWORDFISH MANAGEMENT PROJECT PLANNING AND
                                           REVIEW OF OBSERVER COVERAGE
                                           Agenda Item H.1.c,Supplemental CFGC Report 1, Letter to Chris
0020504-
           11/01/2017                      Oliver, NOAA Fisheries, Subject: Withdrawal of the hard caps rule
0020506
                                           for the California drift gillnets swordfish fishery
                                           Agenda Item I 5.a, Supplemental HMSAS Report 1, FUTURE
  0020507 11/01/2019 PFMC
                                           COUNCIL MEETING AGENDA AND WORKLOAD PLANNING
                                           Agenda Item J.1.a, Supplemental NMFS Report 2, Letter to Philip
0020508-
           03/01/2019 Barry Thom, NMFS     Anderson, PFMC, Subject: California/Oregon large-mesh drift
0020509
                                           gillnets fishery
                                           Agenda Item J.1.c,Supplemental HMSAS Report 1, HIGHLY
  0020510 03/01/2019 PFMC                  MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
                                           NATIONAL MARINE FISHERIES SERVICE REPORT

                                           Agenda Item J.1.c, Supplemental WDFW Report 1, WASHINGTON
0020511-                                   DEPARTMENT OF FISH AND WILDLIFE REPORT ON
           03/01/2019 WDFW
0020513                                    NATIONAL MARINE FISHERIES SERVICE LETTER
                                           REGARDING DRIFT GILLNET HARD CAP REGULATIONS

                                           Agenda Item B.3.b, NMFS Report, NATIONAL MARINE
0020514-
           03/01/2012 NMFS                 FISHERIES SERVICE REPORT ON MEETINGS WITH
0020515
                                           CALIFORNIA DRIFT GILLNET FISHERMEN
                                           Agenda Item B.3.b, Supplemental HMSAS Report, HIGHLY
                                           MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
  0020516 03/01/2012 HMSAS                 SWORDFISH
                                           MANAGEMENT DATA REPORT AND FUTURE
                                           MANAGEMENT RECOMMENTATIONS
0020517-
           03/01/2012 HMSMT                Agenda Item B.3.b, Supplemental HMSMT PowerPoint 1
0020523
0020524-                                   Agenda Item B.3.b, Supplemental HMSMT PowerPoint, Protected
           03/01/2012 NMFS
0020546                                    Resources Update , Pacific Fisheries Management Council - HMS
                                           Agenda Item B.3.b, Supplemental HMSMT Report, HIGHLY
0020547-                                   MIGRATORY SPECIES MANAGEMENT TEAM SWORDFISH
           03/01/2012 HMSMT
0020572                                    MANAGEMENT DATA REPORT AND FUTURE
                                           MANAGEMENT RECOMMENDATIONS
                                           Agenda Item B.3.b, Supplemental HMSMT Report 2, HIGHLY
0020573-
           03/01/2012 HMSMT                MIGRATORY SPECIES MANAGEMENT TEAM REPORT ON
0020577
                                           WEST COAST SWORDFISH MANAGEMENT
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 14 of 25


                        John Harder-             Agenda Item B.3.c, Public Comments, TO: Pacific Fisheries
0020578-                Californian Albacore     Management Council (PFMC) Chairman Mr. Dan Wolford and
             03/01/2012
0020638                 Troll Fisherman/         council members Re: Swordfish Management Data Report and Future
                        owner f/v “Ocean Joy”    Management Recommendations

                      Jerry Schubel, Kim     Agenda Item B.3.c, Supplemental Public Comment 3. Letter to Dan
   0020639 03/01/2012 Thompson, Aquarium Wolford, PFMC Subject: West Coast swordfish fishery
                      of the Pacific         (B3c_SUP_PC_3_MAR2012)
                                             Agenda Item B.3.c, Supplemental Public Comment 4, Letter to Dan
0020640-              William Yates, City of
           03/01/2012                        Wolford, PFMC, RE: Agenda Item B-3 - Future Swordfish
0020641               Morro Bay
                                             Management Recommendations
0020642-                  Geoff Shester, Ph.D.   Agenda Item B.3.c, Supplemental Public Comment 5 (Oceana
             03/01/2012
0020652                   Oceana                 PowerPoint) A New Direction for the West Coast Swordfish Fishery
                                           Agenda Item B.3.c, Supplemental Public Comment 6 (SeaTurtles.Org
0020653-                  Teri Shore,
             03/01/2012                    PowerPoint) Protecting Marine Species in the West Coast Swordfish
0020670                   SeaTurtles.org
                                           and Shark Fishery Critically Endangered!
0020671-               William W. Fox, Jr. Agenda Item B.3.c, Supplemental Public Comment 2, Letter to Dan
            09/07/2016
0020696                WWF                 Wolford, PFMC
                                           BG23, Final Listing document, PLANNED PUBLICATION:
   0020697 likely 2016 NMFS
                                           Proposed Rule – September 2016 Final Rule – November 2016
0020698-                                   Letter to the Honorable Dianne Feinstein, U.S. Senate, Subject: Use of
            10/23/2015 Eileen Sobeck, NMFS
0020707                                    drift Gillnets in the West Coast swordfhish fishery
                       Kathryn Kempton,
                       Office of General   Certification of Attorney Review, Final Rule to Implement Hard Caps
   0020708 01/30/2020
                       Counsel, Southwest  in the California/Oregon Large-Mesh Drift Gillnet Fishery
                       Section
                                           FINAL ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020709-
            06/01/2017 NMFS                Caps) for Protected Species in the California/Oregon Large-Mesh
0020814
                                           Drift Gillnet Fishery
                                           FINAL ENVIRONMENTAL ASSESSMENT, Strict Limits (Hard
0020815-
            06/01/2017 NMFS                Caps) for Protected Species in the California/Oregon Large-Mesh
0020919
                                           Drift Gillnet Fishery
                                           Final Regulatory Impact Review and
                                           Final Regulatory Flexibility Analysis for the
0020920-
            02/07/2020 NMFS                Protected Species Hard Caps for the California/Oregon
0020940
                                           Large-Mesh Drift Gillnet Fishery Proposed Rule, RIN 0648-BG23
                                           National Marine Fisheries Service, West Coast Region

                                                 BILLING CODE 3510-22-P
                                                 DEPARTMENT OF COMMERCE National Oceanic and
                                                 Atmospheric Administration, 50 CFR Part 660, [Docket No. 200204-
                                                 0041]
0020941-                                         RIN 0648-BJ58 X, Fisheries off West Coast States; Highly Migratory
            01/00/2020 NMFS
0020963                                          Fisheries; California Drift Gillnet Fishery; Protected Species Hard
                                                 Caps for the California/Oregon Large-Mesh Drift Gillnet Fishery
                                                 AGENCY: National Marine Fisheries Service (NMFS), National
                                                 Oceanic and Atmospheric Administration (NOAA), Commerce.
                                                 ACTION: Final rule; request for comments.
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 15 of 25


                                             Finding of No Significant Impact for Strict Limits (Hard Caps) for
0020964-
           01/27/2020 Barry Thom, NMFS       Protected Species in the California/Oregon Large-Mesh Drift Gillnet
0020968
                                             (DGN) Fishery
                                             For Official Use Only - Pre-decisional Deliberative Information-Not
                                             for Public Release
0020969-                                     ROLL OUT PLAN FOR Final Rule; Fisheries off West Coast States;
                       NMFS
0020973                                      Highly Migratory Fisheries; California Drift Gillnet Fishery; Protected
                                             Species Hard Caps for the California/Oregon Large-Mesh Drift
                                             Gillnet Fishery
                                             Final Regulatory Impact Review and Final Regulatory Flexibility
                                             Analysis for the Protected Species Hard Caps for the
0020974-
           01/01/2020 NMFS                   California/Oregon Large-Mesh Drift Gillnet Fishery Final Rule, RIN
0020996
                                             0648-BJ58 National Marine Fisheries Service, West Coast Region

                                             For Official Use Only-Pre-decisional Deliberative Information-Not
                                             for Public Release
0020997-              Katherine Cheney,
           10/12/2016                        ROLL OUT PLAN FOR Proposed Rule to Implement Protected
0020999               NOAA Fisheries
                                             Species Hard Caps in the California/Oregon Large-Mesh Drift Gillnet
                                             Fishery
                                             Letter to Michelle Jesperson, California Coastal Commission,
                                             Subject: Proposed regulations for the Pacific Managments Council's
0021000-              William W. Stelle, Jr,
           08/11/2016                        September 2015 recommendation that NMFS implement hard caps on
0021001               NMFS
                                             protected species for the California/Oregon large-mesh drift gillnet
                                             fishery
                                             Letter to Patty Snow, Department of Land Conservation &
                                             Development, Subject: Proposed regulations for the Pacific
0021002-              William W. Stelle, Jr,
           08/11/2016                        Managments Council's September 2015 recommendation that NMFS
0021003               NMFS
                                             implement hard caps on protected species for the California/Oregon
                                             large-mesh drift gillnet fishery
                                             For Official Use Only-Pre-decisional Deliberative Information-Not
                                             for Public Release
0021004-              Katherine Cheney,
           06/01/2017                        ROLL OUT PLAN FOR Notice to Withdraw Proposed Rule to
0021012               NOAA Fisheries
                                             Establish Protected Species Hard Caps for the California/Oregon
                                             Large-Mesh Drift Gillnet Fishery (0648-BG23)
0021013-              Annalisa Batanides     Letter to Phil Anderson, PFMC RE: Agenda Items I.4 - Drift Gillnet
           02/21/2020
0021015               Tuel, TIRN             Fishery Hard Caps Update
0021016-              Tara Brock and Geoff Letter to Barry Thom, NMFS and Phil Anderson, PFMC RE: Agenda
           02/21/2020
0021036               Shester, Oceana        Items I.4 - Drift Gillnet Fishery Hard Caps Update

                                             Memorandum for Samuel D. Rauch, III Subject: Negative
                                             Determination on the Pacific Fishery Management Council's Proposed
0020137-
           05/26/2017 Barry Thom, NMFS       Regulations to Establish Protected Species Hard Caps for the
0020150
                                             California/Oregon Large-Mesh Drift Gillnet Fishery and Withdrawal
                                             fo Proposed Rule; RIN 0648-BG23 - Decision Memorandum

                       NOAA Office of
  0201051 05/31/2017                         Certification of Attorney Review
                       General Counsel
0201052-                                     Agenda Item E.2, Situation Summary, DRIFT GILLNET FISHERY
           06/01/2014 PFMC
0201054                                      TRANSITION ISSUES
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 16 of 25


                                               Agenda Item E2.b, HMSMT Report, HIGHLY MIGRATORY
0021055-
           06/01/2014 HMSMT                    SPECIES MANAGEMENT TEAM REPORT DRIFT GILLNET
0021057
                                               TRANSITION ISSUES
                                               Agenda Item E.2.b, NMFS PRD Report, NMFS WEST COAST
0021058-
           06/01/2014 NMFS                     REGION – PROTECTED RESOURCES DIVISION REPORT ON
0021060
                                               CETACEAN AND SEA TURTLE PROTECTIONS
                                               Agenda Item E.2.b, Supplemental HMSMT Report, HIGHLY
0021061-
           06/01/2014 HMSMT                    MIGRATORY SPECIES MANAGEMENT TEAM REPORT ON
0021079
                                               DRIFT GILLNET FISHERY TRANSITION ISSUES
                      Daniel T. Emerson,       Agenda Item E.2.c, Public Comment (Full Document Electronic Only)
0021080-
           06/01/2014 Light & Motion           Letter to Dorothy Lowman, PFMC RE: Agenda Item E.2 - Highly
0021151
                      Industries               Migratory Species, Drift Gillnet Transition Issues
0021152-                                       Agenda Item E.2.c., Supplemental Public Comment 4, Letter to
           06/01/2014 Susan Feniger
0021157                                        Dorothy Lowman, PFMC Subject: Drift gillnets

                                            Agenda Item E.2.c, Supplemental Public Comment PowerPoint 2,
0021158-                                    Transitioning from Drift Gillnets toward a Clean West Coast
           06/01/2014 Geoff Shester, Oceana
0021178                                     Swordfish Fishery

                                               Agenda Item E.2.c
                                               Supplemental Public Comment 2 (Full Version
                      seaturtle.org
0021179-                                       Electronic Only), Letter to Dorothy Lowman, Re: Calfornia Drift
           06/01/2014 Turtle Island
0211299                                        Gillnet Fishery Opens Withou Protections for Endangered Sperm
                      Restoration Network
                                               Whales - NMFS fails to act on PFMC March 2014 Decision to Extend
                                               Emergency Sperm Whale Regulation
                                               Agenda Item E.2.c, Supplemental Public Comment 3 (Full Version
0021300-                Melissa Stevens, The   Electronic Only), Letter to Dorothy Lowman, PFMC, RE: Agenda
           06/01/2014
0021452                 Nature Conservancy     Item E.2 – Drift Gillnet Fishery Transition Issues

0021453-                                       Agenda Item E.3, Situation Summary, SWORDFISH
           06/01/2015 PFMC
0021454                                        MANAGEMENT AND MONITORING PLAN HARDCAPS
                                               Agenda Item E.3.a, HMSMT Report, HIGHLY MIGRATORY
0021455-                                       SPECIES MANAGEMENT TEAM REPORT ON SWORDFISH
           06/01/2015 HMSMT
0021481                                        FISHERY MANAGEMENT AND MONITORING PLAN
                                               INCLUDING MANAGEMENT ALTERNATIVES
                                               Agenda Item E.3.a, NMFS Report, To Eileen Sobeck, NMFS RE:
                      Pacific Offshore
0021482-                                       Pacific Fishery Management Council Proposed Hard Caps on Marine
           06/01/2015 Cetacean Take
0021491                                        Mammal
                      Reduction Team
                                               Bycatch in the Drift Gillnet Fishery
                                               Agenda Item E.3.a,Supplemental HMSAS Report, HIGHLY
                                               MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
  0021492 06/01/2015 HMSAS
                                               SWORDFISH
                                               MANAGEMENT AND MONITORING PLAN HARDCAPS
                                               Agenda Item E.3.a, Supplemental HMSMT Report 2, HIGHLY
0021493-                                       MIGRATORY SPECIES MANAGEMENT TEAM REPORT ON
           06/01/2015 HMSMT
0021499                                        SWORDFISH MANAGEMENT AND MONITORING PLAN
                                               HARDCAPS
                                               Agenda Item E.3.a, Supplemental NMFS Report 2, NATIONAL
  0021500 06/01/2015 NMFS                      MARINE FISHERIES SERVICE REPORT ON THE U.S. WEST
                                               COAST SWORDFISH FISHERIES MEETING
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 17 of 25


                                              Agenda Item E.3.a, Supplemental SSC Report, SCIENTIFIC AND
   0021501 06/01/2015 PFMC                    STATISTICAL COMMITTEE REPORT ON SWORDFISH
                                              MANAGEMENT AND MONITORING PLAN HARDCAPS
                                              Agenda Item E.3.b, Public Comment, (Full Version Electronic Only)
0021502-
           06/01/2015 Doug Karpa, TIRN        Letter to Dorothy Lowman, PFMC subject: drift gill nets in the
0021895
                                              swordfish and thresher shark fishery.
0021896-              Jonathan Gonzalez,      Agenda Item E.3.c., Supplemental Public Comment Powerpoint,
           06/01/2015
0021907               EatUSseafood.com        Electronic Only, Includes Public Comment Letter
                                              Agenda Item E.3.b, Supplemental Public Comment PowerPoint 2
0021908-                                      (Electronic Only) Time to Transition Away from Drift Gill Nets,
           06/01/2015 TIRN
0021925                                       Turtle Island Restoration Network
                                              March 11, 2015
                                              Agenda Item E.3.b, Supplemental Public Comment 2, (Full Version
0021926-              Dana Roeber Murray, Electronic Only) Letter to Dorothy Lowman, PFMC, RE: Drift
           06/01/2015
0022059               Heal the Bay            Gillnets (please note Bates error beginning on page 47 of final
                                              attachment)
0022060-                                      Agenda Item E.3.b, Supplemental Public Comment 3, Time to Protect
           06/01/2015 Brandon Cole
0022061                                       Ocean Wildlife and Phase Out Destructive Fishing Gear
                                              REGULATORY IMPACT REVIEW AND FINAL REGULATORY
   0022062 05/12/2017 Abigail Harley
                                              FLEXIBILITY ANALYSIS CLEARANCE
                                              To: Eileen Sobeck, NMFS, CC: Richard Merrick, Donna Wieting, et
0022063-
           05/08/2015 Oceana                  al. RE: Pacific Fishery Management Council Proposed Hard Caps on
0022072
                                              Marine Mammal Bycatch in the Drift Gillnet Fishery.
                      Oceana and attached Agenda Item G.1.e, Supplemental Public Comment, (Full Version
0022073-              signatures of 23,984    Electronic Only) Letter to Eileen Sobeck and William Stelle, NMFS.
           09/01/2014
0022329               residents of the United RE: Sperm Whale Regulations in the California Swordfish Drift
                      States                  Gillnet Fishery
                                              Agenda Item G.2, Attachment 1, PACIFIC FISHERY
0022330-
           09/01/2015 PFMC                    MANAGEMENT COUNCIL, Pacific Coast Swordfish Fishery
0022335
                                              Management and Monitoring Plan DRAFT September 2015
0022336-                                      Agenda Item G.2, Situation Summary, SWORDFISH
           09/01/2015 PFMC
0022337                                       MANAGEMENT AND MONITORING PLAN HARDCAPS
                                              Agenda Item G.2.a, Marine Mammal Commission Report, Letter to
                      Rebecca J. Lent, Ph.D. Eileen Sobeck, NMFS subject: proposal from the Pacific Fishery
0022338-
           09/01/2015 Marine Mammal           Management Council (PFMC) to address marine mammal bycatch in
0022339
                      Commission              the California thresher shark/swordfish (≥ 14” mesh) drift gillnet
                                              (DGN) fishery

                                              Agenda Item G.2.a, NMFS Report, Overview of National Marine
                                              Fisheries Service Documents Submitted for PFMC Agenda Item G.2.
0022340-
             09/01/2015 NMFS                  Highly Migratory Species Management: Swordfish Management and
0022433
                                              Monitoring Plan Hard Caps, August 18, 2015 Prepared by NMFS
                                              West Coast Region

                                               Agenda Item G.2.a, Supplemental CDFW Report, CALIFORNIA
                        United States Senators
0022434-                                       DEPARTMENT OF FISH AND WILDLIFE REPORT ON
             09/01/2015 Feinstein, Boxer, and
0022440                                        SWORDFISH
                        Wyden
                                               MANAGEMENT AND MONITORING PLAN
                                               Agenda Item G.2.a, Supplemental Congressional Letters, Letters to
0022441-
             09/01/2015 Congressional authors Dorothy Lowman, PFMC and William W. Stelle, Jr NMFS. Subject:
0022451
                                               Drift Gillnets
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 18 of 25


                                              Agenda Item G.2.a, Supplemental HMSAS Report, HIGHLY
0022452-                                      MIGRATORY SPECIES ADVISORY SUBPANEL REPORT ON
            09/01/2015 HMSAS
0022453                                       SWORDFISH
                                              MANAGEMENT AND MONITORING HARDCAPS
0022454-
                        Gonzales              Agenda Item G.2.a. Supplemental Power Point
0022472
                                              Agenda Item G.2.a, Supplemental NMFS PowerPoint, Preliminary
0022472-                                      Draft Environmental, Assessment of Drift Gillnet Hard Caps
            09/01/2015 PFMC?
0022544                                       and Monitoring Alternatives, PFMC Meeting, Sacramento, CA,
                                              September 12, 2015
                                              Agenda Item G.2.a, Supplemental NMFS Report 2, U.S. West Coast
0022473-                                      Swordfish Meeting May 11-12, 2015, Southwest Fisheries Science
            09/01/2015 NMFS
0022502                                       Center, Pacific Room, La Jolla, California, Key Outcomes
                                              Memorandum, Final - September 1, 2015

                                              Agenda Item G.2.a, Supplemental NMFS Report SUPPLEMENTAL
                                              NATIONAL MARINE FISHERIES SERVICE REPORT ON
   0022503 09/01/2015 NMFS
                                              SWORDFISH MANAGEMENT AND MONITORING PLAN
                                              HARDCAPS

                                            Agenda Item G.2.a, Supplemental NMFS Report 4, Letter to Michelle
                                            Horeczko, CDFG, subject: a cosigned letter on behalf of the Pacific
0022504-
           09/01/2015 Eileen Sobeck, NMFS Offshore Cetacean Take Reduction Team regarding the Pacific
0022505
                                            Fishery Management Council's proposed hard caps on marine mammal
                                            bycatch in the California drift gillnet fishery.
                                            Agenda Item G.2.a, REVISED Supplemental HMSMT Report,
0022505-
           09/01/2015 PFMC                  Highly Migratory Species Management Team Report on Swordfish
0022506
                                            Management and Monitoring Plan Hardcaps
                                            Agenda Item G.2.a, Supplemental NMFS Report 5, Bootstrap
0022506-              Stephen M. Stohs,
           09/01/2015                       Analysis to Compare the Operation of the Drift Gillnet Fishery under
0022524               SWFSC
                                            Hard Caps Alternatives, August 19, 2015
                                            Agenda Item G.2.a
0022525-
           09/01/2015                       REVISED Supplemental HMSMT Report
0022526
                                            September 2015
                                            Agenda Item G.2.a, Supplemental SSC Report Scientific and
   0022527 09/01/2015 PFMC                  Statistical Committee Report On Swordfish Management and
                                            Monitoring Plan Hardcaps
                      Paul Shively and Tara Agenda Item G.2.b, Public Comment (Full Version Electronic Only)
0022528-
           09/01/2015 Brock, The Pew        Leter to Dorothy Lowman, PFMC, RE: Agenda Item G.2.- Swordfish
0023251
                      Charitable Trusts     Management Plan and Hard Caps FPA
0023252-                                    Agenda Item G.2.b, Supplemental Public Comment 2, End the Deadly
           09/01/2015 seaturtle.org
0023295                                     Driftnet Fishery Now!
0023296-                                    Agenda Item G.2.b, Supplemental Public Comment 3, Wildly
           09/01/2015 NOAA
0023297                                     Unforgiving, Dangers of Drift Gillnets off the California Coast
                                            Agenda Item G.2.b, Supplemental Public Comment 5,(Electronic
                                            Only) California Drift Gillnet Swordfish Fishery, Hard Caps,
0023298-              Ben Enticknap and
           09/01/2015                       Monitoring, Performance Objectives and Transition Plan, Agenda
0023311               Geoff Shester, Oceana
                                            Item G.2
                                            Pacific Fishery Management Council, September 2015
0023312-              Jackie Dragon,        Agenda Item G.2.b, Supplemental Public Comment 6, RE: Agenda
           09/01/2015
0023320               Greenpeace            Item G.2 - Swordfish Management Plan and Hard Caps EPA
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 19 of 25


0023321-                                       Agenda Item G.2.b, Supplemental Public Comment 7,(Electronic
           09/01/2015 Dr. Doug Karpa, TIRN
0023343                                        Only) 1) Support CDFW hard caps, 2) Transition to cleaner gear
0023344-                Jason Scratwieser,     Agenda Item G.2.b, Supplemental Public Comment 8, RE:Agenda
           09/01/2014
0023345                 IGFA                   item G.2 - Swordfish Management Plan and Hard Caps
0023346-                                       Agenda Item G.3.c, Supplemental Public Comment, Letter to Dorothy
           09/01/2014 Chuck Janisse,
0023366                                        Lowman, PFMC regarding
                                               Agenda Item G.4.b, Supplemental HMSAS Report. Highly Migratory
0022367-
           09/01/2014 HMSMT                    Species Advisory Subpanel Report on New Routine Management
0023369
                                               Measures for 2015-2016 Fisheries
                                               Agenda Item G.4.b, HMSMT Report 3, Highly Migratory Species
0023370-                                       Management Team Report on Routine Management Measures to
           09/01/2014 HMSMT
0223380                                        Establish Hard Caps in the Drift Gillnet Fishery


0023381-                Stephen M. Stohs,      Agenda Item G.4.b, Supplemental HMSMT PowerPoint 2, Bootstrap
           09/01/2014
0023393                 SWFSC                  Analysis of Drift Gillnet Fishery Operation under Hard Caps

0023394-                                       Agenda Item G.4.b, Supplemental NMFS PowerPoint 1, Requirements
           09/01/2014 Penny Ruvelas, NMFS
0023409                                        of the ESA and MMPA on Federally Managed Fisheries
                      Dr. Lisa T. Balance      Agenda Item G.4.b, Supplemental NMFS PowerPoint 2, Potential
0023410-
           09/01/2014 and Dr. Jeff E. Moore,   Biological Removal Management Framework under the Marine
0023428
                      SWFSC La Jolla, CA       Mammal Protection Act
                      Pete Dupuy,              Agenda Item G.4.c, Public Comment, Letter to Dorothy Lowman,
0023429-
           09/01/2014 Fisherman, Ocean         PFMC regarding a shallowset longline commercial fishing permit
0023442
                      Pacific Seafood          inside and outside the U.S. EEZ. (August 12,2014)
                      Sam Farr and Jared
                                               Agenda Item G.4.c, Supplemental Public Comment 2, Letter to
                      Huffman, Congress of
0023443-                                       Dorothy Lowman, PFMC and William Stelle, NMFS regarding the
           09/01/2014 the United States,
0023481                                        California drift gillnet fishery.
                      House of
                      Representatives
                                               Agenda Item G.4.c, Supplemental Public Comment 8, (Gonzalez letter
0023482-                Jonathan Gonzalez,     and PowerPoint) , September 13, 2014, Letter to Dorothy Lowman,
           09/01/2014
0023497                 EatUSseafood.com       PFMC RE: Agenda Item G.4 - New or Routine Management
                                               Measures for 2015-2016 Fisheries
                                               Agenda Item G.4.c, Supplemental Public Comment 9, (Oceana
0023498-                Geoff Shester, Ben
           09/01/2014                          PowerPoint) September 2014, Comprehensive Drift Gillnet Bycatch
0023513                 Enticknap, Oceana
                                               Reduction
0023514-                                       Agenda Item H.4, Situation Summary Drift Gillnet Management and
           03/01/2014 PFMC
0023515                                        Monitoring Plan Including Final Action on Hard Caps
                                               Agenda Item H.4.b, HMSMT Report, Highly Migratory Species
0023516-                                       Management Team Report on Proposed California Drift Gillnet
           03/01/2015 HMSMT
0023538                                        Fishery Management and Monitoring Plan Including Management
                                               Alternatives
                                               Agenda Item H.4.b, Supplemental CDFW Report, California
0023539-
           03/01/2015 CDFW                     Department of Fish and Wildlife Report on California Drift Gillnet
0023542
                                               Fishery Management and Monitoring Plan

                                               Agenda Item H.4.b, Supplemental HMSAS Report, Highly Migratory
0023543-
           03/01/2015 PFMC                     Species Advisory Subpanel Report on Drift Gillnet Management and
0023544
                                               Monitoring Plan Including Final Action on Hard Caps
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 20 of 25


                                            Agenda Item H.4.b, Supplemental HMSMT Report 2, Highly
                                            Migratory Species Management Team Report on Drift Gillnet
0023545-
           03/01/2015 PFMC                  Management and Monitoring Plan Incuding Final Action on Hard
0023550
                                            Caps

                                         Agenda Item H.4.b, Supplemental NMFS Report 2, Letter to The
0023551-                                 Honorable Marc Levine, Californa State Assembly, 10th District
          03/01/2015 Robert Turner, NMFS
0023552                                  regarding the use of large-mesh drift gillnets off the coast of
                                         California
                                         Agenda Item H.4.b, Supplemental NMFS Report 2, National Marine
  0023553 03/01/2015 NMFS
                                         Fisheries Service Report
                                         Agenda Item H.4.b, Supplemental SSC Report, Scientific and
                                         Statistical Committee Report onDrift Gillnet Management and
  0023554 03/01/2015 PFMC                Monitoring Plan
                                         Including Final Action on Hard Caps

0023555-                                    Agenda Item H.4.c, Public Comment,(Full Version ELECTRONIC
           03/01/2015 Lawrence Rosin
0024097                                     ONLY) Email ,PFMC Comments re: No Gillnets
0024098-                Ricardo             Agenda Item H.4.c, Supplemental Public Comment (Full Version
           03/01/2015
0024217                 Heredia,Alchemy     Electronic Only) Letter to Dorothy Lowman, PFMC Re: Drift Gillnets
                                             Agenda Item H.4.c, Supplemental Public Comment 3 , Exploring
0024218-              Paige Berube, Jennifer
           03/01/2015                        management scenarios to revitalize the California commerical
0024229               Couture, et al.
                                             swordfish fishery
                                             Agenda Item H. 4. c, Supplemental Public Comment 5 Letter to
0024230-                                     Dorothy Lowman, PFMC Re: Agenda Item H.4 - Drift Gillnet
           03/01/2015 Jonathan Gonzales
0024245                                      Management and Monitoring Plan Including Final Action on Hard
                                             Caps (March 11, 2015)
0024246-
           03/01/2015 Jonathan Gonzales     Agenda Item H.4.c. - Gonzales comments
0024247
                                             Printed version of Agenda Item H.4.c, Supplemental Public Comment
0024248-              Paige Berube, Jennifer
           03/01/2015                        3 , Exploring management scenarios to revitalize the California
0024249               Couture, et al.
                                             commerical swordfish fishery
                                             Agenda Item H.4.c, Supplemental Public Comment 7 (Electronic
0024250-
           03/01/2015 TIRN                   Only) Time to Transition Away from Drift Gill Nets, Turtle Island
0024266
                                             Restoration Network
0024267-                                    Agenda Item I.2, Situation Summary, Swordfish Management Report
           03/01/2013 PFMC
0024268                                     on Potential Changes to the Turtle Conservation Area and Take Limits
0024269-                                    Agenda Item I.2.a, Attachment 1, Pacfin Landings Data Relevant to
           03/01/2013 Kit Dahl, PFMC
0024272                                     Proposed Pacific Leatherback Conservation Area Modification
                                            Agenda Item I.2.b NMFS Report, Status of Biological Opinion for the
  0024273 03/01/2013 NMFS
                                            Drift Gillnet Fishery and Marine Mammal Protection Act Permit
                                            Agenda Item I.2.b, Supplemental HMSAS Report, Highly Migratory
0024274-
           03/01/2013 PFMC                  Species Advisory Subpanel Report Potential Changes to the Pacific
0024275
                                            Leatherback Conservation Area
                                            Agenda Item I.2.b, Supplemental HMSMT Report 3, Highly
0024276-
           03/01/2013 PFMC                  Migratory Sepcies Management Team Discussion of Pacific
0024277
                                            Leatherback Conservation Area Alternatives
            Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 21 of 25


                        Ben Enticknap,
0024278-                Oceana, Teri Shore,      Agenda Item I.2.c, Public Comment, Letter to Eric Schwaab, NMFS
             03/01/2013
0024677                 TIRN, Catherine          RE: West Coast Swordfish Fishery (21OCT2011)
                        Kilduff CBD
0024678-                                      Agenda Item I.2.c, Supplemental Public Comment PowerPoint
             03/01/2013 Oceana
0024691                                       (Oceana) Driftnet Swordfish Fishery
                                              Agenda Item I.2.c, Supplemental Public Comment 3, Long-term
0024692-              Ricardo F. Tapilatu,
           03/01/2013                         decline of the western Pacific leatherback, Dermochelys coriacea: a
0024706               Peter H. Dutton, et al.
                                              globally important sea turtle population
                      Steve McGrath,
                                              Agenda Item I.2.c, Supplemental Public Comment 4, Letter to Dan
                      California Association
   0024707 03/01/2013                         Wolford, PFMC and Rod McInnis, NMFS Re: Proposed Changes to
                      of Harbor Masters and
                                              the Pacific Leatherback Turtle Conservation Area
                      Port Captains, Inc.

                                                 Agenda Item I.2.c, Supplemental Public Comment 5, Letter to Pacific
0024708-                  Captain John Harder,
             03/01/2013                          Fisheries Management Council re: Swordfish Management report on
0024709                   F/V Ocean Joy
                                                 potential changes to the Turtle Conservation area and take limits.

                        Seth Atkinson, Oceans Agenda Item I.2.c, Supplemental Public Comment 2, Letter to Dan
0024710-
             03/01/2013 Program Attorney,     Wolford, PFMC Re: Agenda Item I.2, Potential Changes to Pacific
0024712
                        NRDC                  Leatherback Conservation Area and Take Limits (26FEB2013)
                                              Agenda Item I.2.d, Supplemental Motion In Writing, Provide
0024713-                                      Guidance on Potential Changes in the Boundaries and Timing of the
             03/01/2013 PFMC
0024714                                       Pacific Leatherback Turtle Conservation Area and Incidental Sea
                                              Turtle Take Limits for the Drift Gillnet Fishery.
0024715-                                      Agenda Item I.4, Situation Summary, Drift Gillnet Hard Caps and
             11/01/2014 PFMC
0024716                                       Other Priorities for 2015-2016 Fisheries
                                              Agenda Item I.4.a,Attachment, Range of Alternatives For Protected
                                              Species Hard Caps, Finfish Bycatch Reduction, and Enhanced
0024717-
             11/01/2014 PFMC                  Monitoring In the California Large Mesh Drift Gillnet Fishery
0024725
                                              Adopted at the September 2014 Council Meeting

0024726-                                         Agenda Item I.4.a, NMFS Report 1, National Marine Fisheries Report
             03/01/2020 NMFS
0024727                                          on Drift Gillnet Hard Caps
                                                 Agenda Item I.4.a, Supplemental HMSAS Report 1, Highly Migratory
   0024728 03/01/2020 PFMC                       Species Advisory Subpanel Report on Drift Gillnet Fishery Hard Caps
                                                 Update
                                                 Agenda Item I.4.a, Supplemental HMSMT Report 1, Highly
   0024729 03/01/2020 PFMC                       Migratory Species Management Team Report on Drift Gillnet Fishery
                                                 Hard Caps Update
                                                 Agenda Item I.4, Attachment 1, Federal Register, NOAA, 50 CFR
                                                 Part 660 [Docket No. 200204-0041] RIN 0648-BJ58, Fisheries off
0024730-                                         West Coast States; Highly Migratory Fisheries' California Drift
             03/01/2020
0024735                                          Gillnet Fishery; Protected Species Hard Caps for the
                                                 California/Oregon Large-Mesh Drift Gillnet Fishery, NMFS Final
                                                 rule; request for comments.
                                                 Agenda Item I.4.b, Supplemental HMSAS Report, Highly Migratory
0024736-                                         Species Advisory Subpanel Report On Drift Gillnet Hard Caps And
             11/01/2014 PFMC
0024737                                          Other Adopted Priorities For 2015‐2016 Fisheries
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 22 of 25


                                               Agenda Item I.4.b, Supplemental HMSMT Report, Highly Migratory
0024738-                                       Species Management Team Report On Workload Planning For Other
           11/01/2014 PFMC
0024739                                        Priorities Noted For 2015-2016 Fisheries.

                                             Letter to Dorothy M. Lowman, PFMC providing information pertinent
                                             to the Pacific Fishery Management Council's (Council) recent motion
                                             to consider adopting a range of alternatives and a preliminary
0024740-              William W. Stelle, Jr,
           11/01/2014                        proposed alternative (PP A) for managing the California large mesh
0024753               NMFS
                                             drift gillnet (DGN) fishery to reduce bycatch through the imposition
                                             of annual hard "caps" on serious injury/mortality of protected marine
                                             mammals and sea turtles.
                      Washington
0024754-
           11/01/2014 Department of Fish     Agenda Item I.4.b Supplemental WDFW Report
0024757
                      and Wildlife
                                             Agenda Item I.4.c Public Comment, Letter to Dorothy Lowman, Chair
0024758-              Ricardo Heredia,       Pacific Fishery Management Council, RE: Agenda Item I.4 Drift
0024794               Alchemy Cultural Fare Gillnet Hard Caps and Other Priorities
           11/01/2014 & Cocktails
                                             Agenda Item I.4.c Supplemental Public Comment 2 (Full Version
0024795-
                                             Electronic Only) Email to Pacific Fishery Management Council,
0025124
            11/2014 Barbara Burghart         Subject: Protect Marlin from Drift Nets - Agenda item I-4
                                             Agenda Item I.4.c Supplemental Comment 3 Letter to Dorothy
0025125-
                      Chad Hendrickson,      Lowman, Pacific Fishery Management Council re: Agenda Item I.4
0025128
            11/2014 The Hess Collection Drift Gillnet Hard Caps and Other Priorities
                                             Agenda Item I.4.c Supplemental Public Comment 5 (Electronic Only)
0025129-                                     Public comment letter to Dorothy M. Lowman, Pacific Fishery
0025143                                      Management Council re: Agenda item I.4 - Drift Gillnet Hard Caps
            11/2014 Jonathan Gonzalez        and Other Priorities for 2015-2016
0025144-              Ben Enticknap,
0025153    11/01/2014 Oceana                 Agenda Item I.4.c Supplemental Public Comment 6 (Electronic Only)
0025154-
0025162    11/01/2014                          Agenda Item I.4.c Supplemental Public Comment 7 (Electronic Only)
0025163-              The Nature
0025164    11/01/2014 Conservancy              Agenda Item I.4.c Supplemental Public Comment 8 (Electronic Only)
                      William W. Stelle, Jr.   Memorandum for Eileen Sobeck Subject: Notice of Proposed
                      Regional                 Regulations to Implement Pacific Fishery Management Council
0025165-
                      Administrator,           Recommendations Regarding the use of Protected Species Hard Caps
0025166
                      National Marine          in the California/Oregon Large-Mesh Drift Gillnet Fishery; RIN 0648-
           08/22/2016 Fisheries Service        BG23 - Issues Advisory
                      Jason Blackford,
0025167-
                      Monterey County          Agenda Item J.2.b Public Comment. Email to Pacific Fishery
0025171
           09/01/2017 Resident                 Management Council regarding Fish gill nets (sp?)
0025172-              Geoffrey Shester,        Agenda Item J.2.b Supplemental Public Presentation 2, Swordfish
0025185    09/01/2017 Ph.D., Oceana            Management and Monitoring
                                               Agenda Item J.2.b Supplemental Public Comment 2, Letter to Phil
                      Ben Enticknap and
0025186-                                       Anderson, Pacific Fishery Management Council and Barry Thom,
           09/01/2017 Geoffrey Shester,
0026214                                        Regional Administrator, National Marine Fisheries Service Re:
                      Ph.D., Oceana
                                               Agenda Item J.2 Swordfish Management Project Planning
0025215-                                       Agenda Item K.1.b NMFS Report, NMFS Highly Migratory Species
              03/2014
0025217                                        Regulatory Report
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 23 of 25


                                              Agenda Item K.1.c NMFS SWFSC Report, Southwest Fisheries
0025218-
           03/01/2014                         Science Center Report on Recent Research Relevant to the U.S. West
0025219
                                              Coast Hightly Migratory Species Fisheries
0025220-                                      Agenda Item K.5.a Supplemental Attachment 2, Southwest Fisheries
           03/01/2014
0025227                                       Science Center Turtle Island Restoration Network Response
0025228-                                      Agenda Item K.5.b, Highly Migratory Species Management Team
           03/01/2014
0025242                                       Report On Drift Gillnet Management
0025243-                                      Agenda Item K.5.b, Highly Migratory Species Advisory Subpanel
           03/01/2014
0025244                                       Report on Drift Gillnet Monitoring, Management and Alternative Gear
                                              Agenda Item K.5.b, Supplemental NMFS Report 2, National Marine
0025245-
           03/01/2014                         Fisheries Service Report Pacific Offshore Take Reduction Team
0025250
                                              Recommendations and Implementation Plan
0025251-                                      Agenda Item K.5.c, Public Comment (Electronic Only with
0025254,                                      Signatures) Lettera to/from Assemblyman Stone and State Assembly
           03/01/2014
0025255-                                      Members / Federal Agencies Related to marine Conservation and
0030192                                       California Drift Gillnet Fishery
0030193-                                      Agenda Item K.5.c, Supplemental Public Comment PowerPoint,
           03/01/2014
0030201                                       California Drift Gillnet Swordfish Fishery
0030201-              Ben Enticknap,          Agenda Item K.5.c, Supplemental Public Comment PowerPoint 2,
           03/01/2014
0030219               Oceana                  California's Drift Gillnet Swordfish Fishery
                      Teri Shore,Program
0030220-
           03/12/2014 Director, Turtle Island Agenda Item K.5.c, Supplemental Public Comment PowerPoint 3
0030232
                      Restoration Network
0030233-                                      Agenda Item K.5.c, Supplemental Public Comment 3 (Electronic
           03/01/2014
0030294                                       version)
0030295-
           03/01/2014                         Agenda Item K.5.c, Supplemental Public Comment 3
0030302
                      United States District
0030303-
           01/08/2020 Court Central District Oceana, Inc. v. Ross, Civil Minutes - General
0030309
                      of California

                     National Marine       Overview of National Marine Fisheries Service Documents Sumitted
  0030310 08/18/2015 Fisheries, West Coast for PFMC Agenda Item G.2. Highly Migratory Species Management:
                     Region                Swordfish Management and Monitoring Plan Hard Caps

                      Department of
                      Commerce, National
0030311-              Marine Fisheries        Preliminary Draft Environmental Assessment Drift Gillnet Hard Caps
           8//18/2015
0030396               Service, West Coast     and Monitoring Alternatives
                      Region, Long Beach,
                      California
                                              Request for Extension of Comment Period re: Proposed Rule,
0030397-              Ashley J. Remillard,
           10/21/2016                         "Protected Species Hard Caps for the California/Oregon Large Mesh
0030399               Nossaman LLP
                                              Drift Gillnet Fishery," NOAA-NMFS-2016-0123
                     National Marine
  0030400 08/26/2016 Fisheries, West Coast Regulatory Impact Review Clearance signed by Abigail Harley
                     Region
                     National Marine
                                           Initial Regulatory Flexibility Analysis Clearance signed by Abigail
  0030401 08/26/2016 Fisheries, West Coast
                                           Harley
                     Region
           Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 24 of 25


                      National Marine       Regulatory Impact Review and Initial Regulatory Flexibility Analysis
0030402-
           08/26/2016 Fisheries, West Coast for the Protected Species Hard Caps for the California/Oregon Large-
0030415
                      Region                Mesh Drift Gillnet Fishery Proposed Rule, RIN 0648-BG23

                      United States District
0030416-                                       U.S. District Court Central District of California, Civil Minutes -
           10/24/2018 Court Central District
0030423                                        General, Case No. 2:17-cv-05146-RGK-JEM, Oceana, Inc. v. Ross
                      of California
                      Eileen Sobeck,
0030424-                                       Letter to Michelle Horeczko, California Department of Fish and Game
           08/14/2015 National Marine
0030425                                        regarding Pacific Offshore Cetacean Take Reduction
                      Fisheries Service
                                               Attached regulations - Proposed Regulations to Implement Hard Caps
0030426-
                                               for the California Thresher Shark/Swordfish Drift Gillnet Fishery Re:
0030428
                                               deeming DGN hard cap regs attached regs
                                               Letter to Barry Thom, National Marine Fisheries Service, Re: Council
                      Charles A. Tracy,
0030429-                                       Deeming of Proposed Regulations to Implement Hard Caps for the
           12/23/2016 Pacific Fishery
0030430                                        California Thresher Shark/Swordfish Drift Gillnet Fishery Re:
                      Management Council
                                               deeming DGN hard cap regs attached regs
0030431-                Ashley J. Remillard,   Comment Letter regarding Pacific Fishery Management Council's
           12/14/2015
0030462                 Nossaman LLP           Adoption to Hard Caps for the Drift Gillnet Fishery

                                               DEPARTMENT OF COMMERCE National Oceanic and
                                               Atmospheric
0030463-                                       Administration, 50 CFR Part 660, [Docket No. 160728670–6904–01]
           10/13/2016
0030466                                        RIN 0648–BG23, Fisheries off West Coast States; Highly Migratory
                                               Fisheries; California Drift Gillnet Fishery; Protected Species Hard
                                               Caps for the California/Oregon Large-Mesh Drift Gillnet Fishery

                                               DEPARTMENT OF COMMERCE, National Oceanic and
                                               Atmospheric
                                               Administration 50 CFR Part 660, [Docket No. 160728670–6904–01]
                                               RIN 0648–BG23, Fisheries Off West Coast States;
  0030467 06/12/2017 NMFS
                                               Highly Migratory Fisheries; California
                                               Drift Gillnet Fishery; Protected Species
                                               Hard Caps for the California/Oregon
                                               Large-Mesh Drift Gillnet Fishery

                                               Federal Register/Proposed Rule Fisheries off West Coast States;
0030468-                                       Highly Migratory Fisheries; California Drift Gillnet Fishery; Protected
           10/13/2016
0030471                                        Species Hard Caps for the California/Oregon Large-Mesh Drift
                                               Gillnet Fishery

                                               DEPARTMENT OF COMMERCE, National Oceanic and
                                               Atmospheric
                                               Administration, 50 CFR Part 660, [Docket No. 160728670–6904–01]
  0030472 11/23/2016 NMFS                      RIN 0648–BG23, Fisheries off West Coast States; Highly Migratory
                                               Fisheries; California Drift Gillnet Fishery; Protected Species Hard
                                               Caps for the California/Oregon Large-Mesh Drift Gillnet Fishery;
                                               Extension of Public Comment Period

                                               Agenda Item E.2.c. Supplemental Public Comment Powerpoing,
0030473-              Jonathan Gonzales,
           06/01/2014                          California Drift Gillnet Sword Fishery, A Pragmatic Approach to
0030483               EatUSseafood.com
                                               Understanding & Managing a Complicated Fishery
            Case 1:20-cv-00667-TNM Document 13-1 Filed 06/02/20 Page 25 of 25


                                               Agenda Item G.2.b, Supplemental Public Comment 4, (Electronic
0030484-                 Jonathan Gozalez,
            09/01/2015                         Only) Swordfish Management and Monitoring Plan Hard Caps,
0030491                  EatUSseafood.com
                                               Agenda Item G.2, Pacific Fishery Management Council
                       United States District
                                              U.S. District Court Central District of California, Civil Minutes -
  0030492    11/7/2018 Court Central District
                                              General, Case No. 2:17-cv-05146-RGK-JEM, Oceana, Inc. v. Ross
                       of California
